Citation Nr: 1760529	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  11-28 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than April 24, 2009, for the grant of a 60 percent rating for residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force August 1961 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The April 2009 rating decision granted entitlement to service connection for prostate cancer and provided staged ratings.  The Veteran was provided a 100 percent rating from January 29, 2003 (date of claim) to February 28, 2003.  He was provided a 20 percent rating from March 1, 2003.  Following the April 2009 rating decision, the Veteran provided a statement describing his urinary incontinence and erectile dysfunction and requested a higher rating.  A June 2009 rating decision provided an increased 60 percent rating for residuals of prostate cancer based on urinary incontinence, effective April 24, 2009.  The Veteran's November 2009 notice of disagreement was specifically with the effective date assigned for his increased 60 percent rating.  An August 2011 Statement of the Case addressed his earlier effective date claim only.  His October 2011 substantive appeal included his statement that he did not wish to seek a rating higher than 60 percent, and that he was only attempting to obtain an earlier effective date for the 60 percent rating.  The Veteran did not seek a Board hearing regarding his earlier effective date claim. 

In November 2015, the RO denied the Veteran's claims for total disability based on individual unemployability (TDIU) and an increased rating for his prostate cancer residuals.  The Veteran appealed this decision, and on his substantive appeal he requested a Board videoconference hearing.  The earlier effective date claim and the subsequent increased rating and TDIU claims are not intertwined as his claim for an increased rating was issued after his claim for an earlier effective date for his current rating.  Regardless of how the Board decides his earlier effective date claim, it will not include evaluation of his rating past April 24, 2009, and his increased rating and TDIU claims were filed after April 24, 2009, as he specifically stated he was not appealing these issues as late as October 2014.  The Veteran's increased rating and TDIU claims remain on appeal and await the scheduling of a Board hearing.  The Veteran's effective date claim will be decided in this decision. 


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for prostate cancer in January 2003.

2.  An April 2009 rating decision provided initial staged ratings of 100 percent from January 29, 2003 to February 28, 2003, and 20 percent from March 1, 2003.

3.  The Veteran provided new and material evidence regarding the severity of his urinary incontinency on April 24, 2009.  A June 2009 rating decision provided an increased 60 percent rating, effective April 24, 2009.

4.  The January 2003 claim remained on appeal as the April 24, 2009 new and material evidence kept the April 2009 claim from becoming final.  As such, the April 24, 2009 statement was not a claim for increased rating, but additional lay evidence regarding the initial staged ratings.

5.  The earliest evidence of record which showed the Veteran had urinary incontinence requiring the use of absorbent materials which must be changed more than 4 times per day was April 24, 2009. 

6.  Medical and lay evidence prior to April 24, 2009 do not show that the Veteran's prostate residuals resulted in the use of absorbent materials which must be changed more than 4 times per day, the sue of an appliance, or renal dysfunction.



CONCLUSION OF LAW

An effective date earlier than April 24, 2009 is not warranted for the award of a 60 percent rating for voiding dysfunction residuals of prostate cancer.  38 U.S.C. §§ 5101, 5110, 7105 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 4.115b (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

This appeal arises from a disagreement with an initial effective date assigned, in that the staged 60 percent was assigned from the continuation of the initial appeal.  Courts have held that once a claim is granted it is substantiated, additional notice regarding the appeal of a downstream issue is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Veteran received notice letters in November 2004, March 2006, and May 2009.

Regarding the duty to assist, the electronic claims file contains the Veteran's claim, statements, submitted private treatment records, submitted private medical assessments, VA treatment records, and VA examination reports from the 2003, 2009, 2011, 2012, 2014, and 2015.  Here, the claim is for an earlier effective date for the staged 60 percent rating.  It is currently in effect from April 24, 2009, so the claim turns on when VA received documents/communication from the Veteran which demonstrated that his prostate residuals met the criteria for a 60 percent rating.  As such, the 2003 and 2009 examination reports are the more pertinent of the VA-provided medical history.  Additionally, the Veteran's statements and private treatment records provided prior to April 24, 2009 are most applicable.  Attempts were made to obtain Social Security Administration (SSA) medical records, but a negative response was provided.  The majority of the treatment records in the claims file are private treatment records.

Effective Date

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  Regulations also provide that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (o)(1).

Three possible dates may be assigned depending on the facts of a case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400 (o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400 (o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400 (o)(2)).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2). 

Increased rating and Prostate Cancer Regulations

As the effective date of an increased rating requires evaluation of when the Veteran's disability met the requirements for the increased rating (here, the 60 percent rating), the Board must undertake a disability evaluation based on the relevant laws and regulations.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. § 4.1.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostate cancer is rating under Diagnostic Code 7528.  Following the initial 100 percent rating provided for prostate cancer, Diagnostic Code 7528 directs that if there has been no local recurrence or metastasis, then the cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.  As such, the Veteran's residuals of prostate cancer have been rated under 38 C.F.R. § 4.115a for voiding dysfunction based on his description of residuals.

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a.

The Board notes that a 60 percent rating is only available under voiding dysfunction and renal dysfunction.  The highest rating available under urinary frequency is 40 percent, and under both obstructive voiding and urinary tract infections the highest ratings are 30 percent.  The record does not indicate that the Veteran has any renal dysfunction; therefore, the details of those ratings will not be addressed.

Factual Background and Analysis

As noted above, the Veteran filed a claim of entitlement to service connection for prostate cancer in January 2003.  In support of this claim, the Veteran provided private treatment records which showed he was diagnosed with prostate cancer in June 2002 and underwent a radical prostatectomy on August 1, 2002.

A December 2002 record noted the Veteran had a decrease in force of his stream and elevated post-void residual following a radical retropubic prostatectomy.  Cystoscopy in the office showed a bladder neck contracture, which was dilated with filiforms.  He underwent a cystoscopy and release of the bladder neck contracture, as a more definitive therapy.  

Treatment records from Dr. T.M.P. included a January 2003 record where the Veteran denied urinary incontinence.  An April 2003 record included the Veteran's complaint of a burning feeling in the urethra, but he was found to not have an infection.  He had "no real voiding symptoms.  Good FOS [force of stream] and excellent control."  Records from August 2003, December 2003, and April 2004, all noted that the Veteran had mild SUI (stress urinary incontinence) at the end of the day sometimes.  An August 2004 record noted the Veteran had "some PVD [post-void dribbling] but no real incontinence."  He was noted to have an appointment to see "continence experts" in the following month.  He was assessed with mild SUI.  A December 2004 record included that the Veteran had a history of kidney stones, resolved by spontaneous passage.  The Veteran was seen for discussion of erectile dysfunction; the record did not include complaints related to incontinence.  

In July 2003, the Veteran was afforded a VA genitourinary examination.  On interview, the Veteran reported that he did not have lethargy, weakness, anorexia, weight loss or gain.  He felt he was not as strong as he was before the surgery.  He denied urinary frequency.  He reported he woke up once or twice during the night for nocturia.  He denied hesitancy, diminution of stream or dysuria.  He had "slight incontinence," which included wearing absorbent materials.  He wore up to two pads per day.  He noted he had urethroplasty in December 2002.  He denied urinary tract infections, bladder stones, nephritis, and hospitalization for urinary tract disease.  He did not need catheterization, dilations, drainage procedures, diet therapy or medication.  He was diagnosed with carcinoma of the prostate, one year post-radical prostatectomy, with exposure to Agent Orange.

In a July 2003 rating decision, the RO denied entitlement to service connection for prostate cancer.  The Veteran appealed this decision.  In an April 2009 decision, the Board granted the Veteran's claim for service connection for prostate cancer.  This decision involved resolving reasonable doubt in the Veteran's favor that he was exposed to Agent Orange/served in the Republic of Vietnam during an applicable period.

An April 2009 rating decision implemented the Board's grant of service connection for prostate cancer and assigned an inial 100 percent evaluation from January 29, 2003 to February 28, 2003.  It additionally assigned a 20 percent rating effective March 1, 2003.  The 20 percent rating was assigned after the 6-month period following completion of treatment.  He was noted to wear absorbent materials that needed to be changed less than two times per day or where daytime voiding is between one and two hours, or nocturia three to four times per night.  

Under 38 C.F.R. § 4.115b, voiding dysfunction, a 40 percent rating should be provided for urine leakage that requires the wearing of absorbent materials which must be changed two to four times per day. 

The Board notes that the Veteran's voiding dysfunction answer provided during the July 2003 examination was that he wore "up to two pads per day," and this met the requirements for a 40 percent rating under voiding dysfunction.  However, the Veteran specifically did not seek to appeal his staged ratings for prostate cancer, only the effective date of the assignment of the 60 percent rating.  As such, in this case, the Board is not looking at if any increased rating can be applied, but only whether the 60 percent rating could be provided from an earlier date.  The Board recognized that this is disadvantageous to the Veteran, but cannot address a claim that was not appealed.  The Board notes that the Veteran may file a CUE (clear and unmistakable error) claim regarding the April 2009 rating decision 20 percent rating.  The Board regrets that it is not able to address this issue in this decision. 

On April 24, 2009, the Veteran stated he wanted to file a claim for erectile dysfunction and incontinency.  He felt that he was entitled to a 40 percent rating as he had to wear absorbent material daily and change those materials six or more times per day.  He stated he urinated approximately every 45 minutes during the day, and that he was awakened to void at night "every hour or so."

In a May 2009 statement, the Veteran wrote that since his surgery in August 2002 he had "developed more of a urine leakage problem."  He noted that "depending on what type of activity" he is engaged in, he must wear leakage pads.  Some days, he would have to change his pads up to 6 times per day.  He noted he had a part-time job, and he had to "urinate many times during the day to keep from soaking" himself.  He noted that his incontinence warranted a 60 percent rating.

In another May 2009 record, the Veteran stated he used between four and six pads per day and one or two at night.  He again noted that he felt he should be rated at the 60 percent level.  

In May 2009, Dr. T.M.P. provided a statement that the Veteran was diagnosed with prostate cancer in June 2002 and underwent a radical prostatectomy in August 2002.  "Though he appears to have been cured of his prostate cancer, he, unfortunately, has complications of incontinence and impotence as a result of his treatment.  These conditions have been persistent since the time of his surgery."  Dr. T.M.P. noted that the Veteran wore pads to manage his incontinence and had to change the pads about four times per day.  

In June 2009, the Veteran was afforded a second genitourinary examination.  The Veteran reported he had urinary incontinence as a result of his August 2002 prostatectomy, which was ongoing and was "worse with exertion now than before."  He reported going through four to five pads per day, and had an incontinence liner on his bed now.  He had nighttime urgency as before, with two to three awakenings per night.  He endorsed urinary urgency and dribbling.  He denied hesitancy starting stream, weak stream, dysuria, straining to urinate, hematuria, urine retention, urethral discharge, and renal colic.  He had daytime voiding interval of two to three hours, and three voiding's per night.  Again for urinary leakage, he reported the wearing of absorbent materials that must be changed more than four times per day.  He had no history of urinary tract infections or urinary tract stones.  He denied a history of renal dysfunction, acute nephritis, and hydronephrosis. 

In a June 2009 rating decision, the RO increased the Veteran's rating for urinary incontinence residuals of prostate cancer to 60 percent, effective April 24, 2009.  The April 24, 2009 effective date was provided as that was the date of the Veteran's statement regarding his incontinence.  

In November 2009, the Veteran submitted a notice of disagreement with the effective date for his increased 60 percent rating.  He felt that he should be granted the 60 percent rating back to March 1, 2003.  He stated that his problems were "just as severe in 2003 as they are now."

In July 2011, the Veteran was afforded a VA General Medical examination.  He stated that he "could not work and deal with leakage."  Lifting and pulling increased his urinary leakage and made it difficult to do manual labor.  The Veteran stated that his incontinence is "ongoing and is worse with exertion now than before.  He still goes through 4-5 pads/day and had an incontinence liner on his bed."  He had nocturia two to three times per night.  His incontinence was reported to be "progressively worse."

The August 2011 Statement of the Case listed the Veteran's April 24, 2009 statement as his claim for an increased rating.  Here, the Board disagrees.  The Veteran's April 24, 2009 statement provided new and material evidence regarding the initial rating provided in the April 2009 rating decision.  As such, the initial 2003 claim remained open, and the opportunity for a 60 percent rating from March 1, 2003 is available.  However, determining if the evidence of record includes sufficient medical and lay evidence to support a 60 percent rating from March 1, 2003 is the analysis the Board will address below.

On his October 2011 substantive appeal, the Veteran noted that he was not appealing the 60 percent rating that was assigned for his prostate cancer residuals.  Instead he argued that his 60 percent rating should have been assigned from March 1, 2003.  The Veteran also indicated that he thought the 60 percent rating was for his "incontinence and ED."  The Board notes that the Veteran is separately rated/compensated for his erectile dysfunction via special monthly compensation for loss of use of a creative organ.  His 60 percent rating is based on his urinary incontinence.  

In July 2012, the Veteran was afforded a VA examination in conjunction with his claim for TDIU.  The veteran noted that he underwent a radical prostatectomy and had had "almost constant leakage."  He reported changing his pad five to ten times per day.  He was seen by his private urologist every six months.  His voiding dysfunction did not require the use of an appliance.  He had increased urinary frequency of daytime voiding between two and three hours and nighttime awakening to void three to four times per day.  He denied a history of recurrent symptomatic urinary tract or kidney infections.  

In October 2014, Dr. W.W. provided a statement that the Veteran developed prostate cancer and underwent a prostatectomy prior to becoming the physician's patient.  "He has had problems with incontinence ever since that procedure.  The incontinence has gotten progressively worse and this problem that makes it difficult for him to work."

The record also contains a number of statements from physicians regarding the Veteran's unemployability.  These statements are not pertinent to determining the effective date of his increased 60 percent rating for residuals of prostate cancer.

In February 2015, a private physician completed a prostate cancer disability benefits questionnaire.  The diagnoses included stress incontinence and urinary frequency from 2002.  He additional had bladder neck contracture in December 2002.  The physician noted the Veteran had voiding dysfunction due to incompetent bladder, near-sphincteric mechanism.  This required absorbent material which must be changed less than two times per day, caused daytime voiding intervals between one and two hours, and nighttime awakenings to void two times.  He had no symptoms of obstructive voiding.  He had no symptoms of urinary tract or kidney infections.

A second February 2015 private physician-completed disability benefits questionnaire included that the veteran had voiding dysfunction due to incompetent bladder neck and sphincter.  He had urine leakage requiring absorbent materials which had to be changed two to four times per day.  He also had daytime urinary frequency between one and two hours and nighttime awakening to void two times.

In October 2015, the Veteran stated on a claim for TDIU that he left his last job in April 2011 due to severe incontinence.  He had to wear "double thick pads" and he had to "change them every few minutes if [he] did any physical activity."  He also sometimes soaked his clothing. 

In an October 2015 statement, the Veteran noted that his head a radical prostatectomy in 2002, which left him incontinent.  "The incontinence has worsened every day since" the surgery, and he could no longer work due to his urinary leakage.  

In November 2017, the Veteran's representative provided a brief in support of the Veteran's earlier effective date claim.  The brief noted that the Veteran filed his claim for an increased evaluation for his residual so prostatectomy in April 2009, but that "VA claims that his date of entitlement is the date of his genitourinary examination which was conducted in June 2009."  The Board notes that this is erroneous.  The Veteran's current 60 percent rating is in effect from his April 24, 2009 "claim."  The Veteran is seeking an effective date of March 1, 2003.

As mentioned above, the Veteran's April 24, 2009 statement regarding the severity of his voiding dysfunction was received shortly after the April 2009 rating decision which provided his initial staged ratings, including a 20 percent rating effective March 1, 2003.  The statement contained new and material evidence regarding the Veteran's rating for his residuals of prostate cancer, and therefore the claim remained open on appeal from the initial claim in January 2003.  In other words, the April 24, 2009 statement was not a claim for an increased rating, but a continuation of the initial service connection claim and initial rating.  However, the Veteran did not seek further increased rating, and specifically stated that he was only seeking an earlier effective date for his 60 percent rating that was assigned in the June 2009 rating decision.  This limits the Board's review in this claim as to whether the Veteran's 60 percent rating can be applied to any earlier date.  As will be further explained, the Board finds that an earlier effective date for the 60 percent rating is not available.

The effective date of the Veteran's 60 percent is assigned from the date "entitlement arose" in this case, as the date of his claim (January 29, 2003) was prior to the date his voiding dysfunction met the requirements for a 60 percent.  The available medical and lay evidence does not show that he met the requirements for a 60 percent rating prior to April 24, 2009.

The Veteran received his prostate cancer and voiding dysfunction treatment through private physicians.  He has provided the private treatment records, which the Board has reviewed and quoted above.  VA treatment records (most in VVA) do not include pertinent records prior to April 24, 2009.  The provided private treatment records prior to April 24, 2009 do not include a notation of the Veteran's voiding dysfunction requiring the use of an appliance or the need to change absorbent materials more than 4 times per day.  Statements provided by the Veteran prior to April 24, 2009 additionally do not include that he had to change pads more than 4 times per day.  As noted above, during his July 2003 VA examination, the Veteran stated he had to change his pads up to 2 times per day.  His private treatment records from 2002 to 2004 indicated that he had mild stress urinary incontinence, at most, and did not include information regarding the number of pads he was using.  The record did not indicate that he required an appliance.

Turning to lay and medical evidence provided after the April 24, 2009 statement, the Board notes that there is some inconsistency in describing the severity of the voiding dysfunction.  Dr. T.M.P.'s statement that the Veteran's incontinency had "persistent since the time of his surgery" unfortunately did not describe the severity of the incontinency from 2003 to 2009.  During his June 2009 VA examination, the Veteran stated that his incontinence was "worse with exertion now than before."  However, in November 2009, the Veteran stated that his incontinence problems were "just as severe in 2003 as they are now."  In July 2011, while describing his TDIU claim, he noted that his incontinence is "ongoing and is worse with exertion now than before.  He still goes through 4-5 pads/day and had an incontinence liner on his bed."  The October 2014 statement from Dr. W.W. noted that the Veteran's "incontinence has gotten progressively worse and this problem that makes it difficult for him to work."  Oddly, two February 2015 disability questionnaires submitted by the Veteran and filled out by private physicians included that the Veteran only needed to change his pads less than two times per day, and two to four times per day, respectively.  In October 2015, the Veteran noted that "the incontinence has worsened every day since" the surgery, and he could no longer work due to his urinary leakage.  Here, obviously, the lay and medical statements indicate that the Veteran has had ongoing urinary incontinence since his prostate surgery, but the statements differ regarding whether the severity of the incontinence has remained static or has worsened.  The majority of the statements indicate that the Veteran's incontinence as worsened throughout the years, including the majority of the Veterans' statements.  Unfortunately, none of the statements from the medical professional indicate when the Veteran's incontinence required changing absorbent material more than 4 times per day, and include those two February 2015 records which indicated he did not need to change his pads more than 4 times per day.

The Board notes that the Veteran's TDIU claims indicate that he had to stop working in March or April 2011 due to his urinary incontinence reaching a severity where it was no longer possible to engage in work duties and change his pads/clothing.  He indicated that any kind of physical labor also resulted in increased incontinence.

Overall, the record does not include evidence that the Veteran required use of an appliance or the changing of absorbent material more than four times per day prior to April 24, 2009.  Records from 2002 to 2004 indicated that his urinary incontinence was less severe than the 60 percent rating requirements.  There are few records from 2004 to 2009, and none that are relevant to providing an increased rating for voiding dysfunction, to include any statements from the Veteran.  Additionally, the statements in the record indicate that the Veteran's voiding dysfunction has been progressively worsening.  

Given that his voiding dysfunction required up to two pad changes in 2003, and more than four in 2009, his voiding dysfunction progressed during the intervening years.  Unfortunately, the Board has no lay or medical record for the intervening years to know when the Veteran initially met the requirements for the 60 percent rating.  The statements in the record do not provide a date or even a date estimate.  On his notice of disagreement he said it was the same severity, and other documents only note that it progressively worsened, and that he quit his job in 2011 due to his incontinence.  The earliest record which shows he met the 60 percent rating is his April 24, 2009 statement.  As such, an earlier effective date for the 60 percent rating for voiding dysfunction as a residual of prostate cancer is not warranted.



ORDER

Entitlement to an effective date earlier than April 24, 2009 for the grant of an increased 60 percent rating for residuals of prostate cancer is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


